Title: To Thomas Jefferson from Mary Jefferson Eppes, 5 November 1802
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            November 5th
          
          Mr. Randolph has been summon’d to Richmond My Dear Papa about the time we were to set off, which will prevent his going, with us & obliges us to request Mr Lewis to meet us at Strodes on Tuesday week. Mr Eppes will go that far with us but says he cannot possibly go farther. I Lament sincerely that it has not been possible for us to go sooner, as the visit will be scarcely worth making for so short a time & should prefer waiting till the spring & returning there with you as we could then remain with you some time but my sister will not agree to put it off any longer on Tuesday week then if Mr Lewis can meet us at Strodes we shall be there Adieu dearest Papa. I am afraid the post will be gone & must conclude this scrawl, excuse it & believe me with the tenderest love yours
          
            M Eppes
          
          
            P.S. I send the lock of hair which is to be the colour of the wigs
          
        